 In the Matter of THE JACOBS BROS. Co., INC.andUNITED ELECTRICALAND RADIO WORKERS OF AMERICA, LOCAL No. 1226Case No. C-244.-Decided February 25, 1933Scale,Refrigeration,and Store Fixtures Assembling and Manufacturing In-dustry-Interference,Restraint and Coercion:expressed opposition to labororganization;threats of retaliatoryaction ; antiunion statements;persuadingemployees to refrain from:forming or joining or to resign from union;inter-ference with,surveillance of, questioning regarding;engendering fear of loss ofemployment-for union membership andactivity-Company-Dominated Unwn:domination or interference with formation or administration;solicitingmember-ship during working hours and by supervisory employees;disestablished as col-lective bargainingagency-Collective Contract of Employment:with labor organ-ization assisted and formed by unfair labor practices,not representing freechoice of employees,void ; respondent ordered to cease and desist from givingeffectthereto-Individual Contracts of Employment:entered into as result ofinterference with, restraint and coercion of employees,void ; respondent orderedto cease and desist from giving effectthereto-Discrimination:discharge ;charges of,dismissed as to ten, sustained as to two,employees-Reinstatementand Back Pay;ordered and awarded as to two employees discriminatorily dis-charged-Strike-Unit Appropriate for Collective Bargaining:production em-ployees, functional coherence;similarity of wage scales and skill required-Representatives:proof of choice:applications for union membership-CollectiveBargaining:refusal to negotiate with union.Mr. Will Maslow,for the Board.Kotzen, Mann & Siegel,byMr. Abraham Mann,andMr. JosephYaspan,of New York City, for the respondent.Mr. Frank Scheiner,of New York City, for the Union.Mr. Harry A. Sellery, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn May 24, 1937, District No. 15 of International Association ofMachinists filed a charge with the Regional Director for the SecondRegion (New York City) alleging that The Jacobs Bros. Co., Inc.,Brooklyn, New York, herein called the respondent, had engaged inand was engaging in unfair labor practices within the meaning ofSection 8 (1) and (3) of the National Labor Relations Act, 49 Stat.620 DECISIONS AND ORDERS621449, herein called the Act.Local No. 1550 of International Associa-tion of Machinists having affiliated with United Electrical: and RadioWorkers of America, upon an amended charge duly filed as such byUnited Electrical and Radio Workers of America, Local No. 1226,herein called the Union, the National Labor Relations Board, herein.called the Board, by Elinore Morehouse Herrick, the said RegionalDirector, duly issued and served its complaint dated July 19, 1937,against the respondent.The complaint, as subsequently amendedduring the course of the hearing, alleged that the respondent had en-gaged in and was engaging in unfair lab(* practices affecting com-merce within the meaning of Section 8 (1), (2),1 (3), and (5), andSection 2 (6) and (7) of the Act.In respect to the unfair labor practices, the complaint, as amended,.alleged in substance (1) that the respondent has interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act by persuading and coercing its em-ployees to refrain from becoming or remaining members of the Union,.to bargain individually with respect to their conditions of employ-ment, and to sign individual contracts waiving the rights guaranteed=to them by the Act, and by attempting to spy upon and keep, undersurveillance the activities of three named and others of its employeesand their representatives in the exercise of the said rights; (2) thatthe respondent initiated, formed, sponsored, and dominated and con-tributed support to a labor organization known as The Collective, Bar-gaining Committee of the Employees of The Jacobs Bros-. Co., Inc.,.herein called the Committee; (3) that the respondent about June 15,1937, laid off approximately 100 of its employees and discharged andhas since refused to reinstate thirteen named employees for the pur-pose of discouraging union membership and otherwise interferingwith the collective bargaining rights of its employees; (4) that by rea-son of the lay-offs and discharges substantially all of the respondent'semployees went on strike about June 16, 1937, and since that da£e haveremained on strike; and (5) that although the Union has been, sinceJune 15, 1937, the exclusive representative of the respondent's produc-tion employees, the respondent on that date and at all times since thenrefused to bargain collectively with the Union as the exclusive repre-sentative of such employees.On July 26, 1937, the respondent duly filed its written answer. Theanswer, as amended, denied all the allegations of the complaint ex-cept those relating to its corporate existence and the nature of itsbusiness and the allegation that some of its employees went on strike,on or about June 16, 1937. It further affirmatively alleged (1) thatthe respondent has conducted its activities so as to eliminate any1 The allegation of an unfair laborpractice affectingcommercewithin themeaning of.Section 2(2) of the Act was added during the course of the hcaung. +622NATIONAL LABOR RELATIONS BOARDobstruction to commerce, has bargained collectively with its produc-tion employees through representatives of their own choosing, andhas entered into collective bargaining contracts with the Committee,designated by such employees as their bargaining agent, and with suchemployees themselves; (2) that the Board has no jurisdiction to passupon the validity of such contracts ; and that this proceeding is there-fore invalid; (3) that the Board by issuing its complaint and pro-ceeding thereunder is interfering with the respondent's business; (4)that about June 16, 1937, because of lack of work, the respondent laidoff, for four days, approximately 72 employees, who went on strike onJune 17, 1937, and failed to return to work on June 21, 1937, therebybreaching their written contracts with the respondent; (5) that therespondent, because of lack-of work, laid off 13 employees and thatsuch employees were told at the time of the lay-off that they would benotified when there was sufficient work to .warrant their recall; (6)that neither Local 1226 of United Electrical and Radio Workers ofAmerica nor United Electrical and Radio Workers of America rep-resented a majority of the respondent's employees; (7) that at notime was any proof of such majority ever submitted to the respondent;(8) that Local No. 1226 of United Electrical and Radio Workers ofAmerica had no charter and no legal existence prior to June 15, 1937,and prior to and since June 15, 1937, has acted contrary to and inviolation of the bylaws and constitution of United Electrical andRadio Workers of America, and in that respect has precluded itselffrom having any standing before the Board; and (9) that UnitedElectrical and Radio Workers of America are not a party to thisproceeding.The answer concluded by moving that the complaint bedismissed.With its answer the respondent filed its written motion fora verified bill of particulars with notice that it would present such mo-tion at the commencement of the hearing.Pursuant to the notice of hearing, duly served, a hearing was heldat New York City on July 29, 30, August 2, 3, 4, 5, 9, 10, 11, and 12,1937, before Tilford E: Dudley, the Trial Examiner duly designatedby the Board.The Board, the respondent, and the Union were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded to all parties.At the commencement of the hearing, the respondent objected to theadmission of the charge in evidence and, upon its admission, movedthat the complaint be dismissed for the reason that the respondent hadno previous knowledge of the charge, since only the amended chargeand not the original charge had been attached to the complaint.TheTrial Examiner denied this motion.The respondent then presenteda written motion for a verified bill of particulars.The Trial Exam-iner denied this motion. DECISIONS AND ORDERS623During the course of the hearing, counsel for the Board, while ex-pressly reserving any claim to back pay, moved to dismiss the coin-plaint as to the refusal to reinstate Ann Sharko on the ground thatshe had already been reinstated.The motion was granted.At the conclusion of the Board's case, counsel for the respondentmade seven motions to dismiss the complaint on the grounds (1) thatthe original charge, although admitted into evidence, was not attachedto the complaint; (2) that the strike was over and the employees,pursuant to their contracts with the respondent, were returning to-work; (3) that the evidence proved that the respondent on April 29,.30, and May 3, 1937, bargained collectively with the duly designatedrepresentatives of its employees; (4) that the Union and the Boardby this proceeding are attempting to interfere with contractual rela-tionships of the respondent; (5) that the Board has no jurisdiction todetermine the validity of such contracts; (6) that the evidence doesnot sustain the allegation that on or before June 15, 1937, the Unionhad been designated as their bargaining representative by a majorityof the respondent's production employees; and (7) that the evidencepresented by the Board was insufficient to sustain the complaint.Allseven motions were denied.After the subsequent introduction of ad-ditional evidence by counsel for 'the Board, the respondent againmoved to dismiss the complaint on the ground of general insufficiency.The motion was likewise denied.During the course of the hearing, the Trial Examiner made severalrulings on objections to the admission of evidence.The Board has,reviewed these rulings, and rulings made with respect to the motions,previously mentioned and other motions made by the parties andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.With respect to the motion to dismiss the com-plaint on the ground that a copy of the original charge, although:admitted into evidence, was not attached to the complaint served onthe respondent, it should be noted that the amended charge in this,proceeding was not supplementary to the original charge, but in sub-stitution therefor.On September 20, 1937, the Trial Examiner filed and served uponthe parties his Intermediate Report, in which he found that the re-spondent had engaged in unfair labor practices affecting commercewithin the meaning of Section 8 (1), (2), (3), and (5) and Section2 (6) and (7) of the Act, and recommending that the respondent ceaseand desist from these violations, that Anne Banavich and Jean Saltisbe reinstated, and that the respondent proceed to bargain collectivelywith the Union.Thereafter both the respondent and the Union filed exceptions tothe Intermediate Report.Pursuant to notice, a hearing was held atthe request of the respondent before the Board on October 8, 1937, 624NATIONAL LABOR RELATIONS BOARDinWashington,for the purposes of oral argument upon the respond-ent's exceptions.Thereafter the respondent filed a memorandum insupport of its exceptions.The Board has considered the exceptionsto the Intermediate Report, the memorandum,and a brief filed bythe respondent,and finds the exceptions to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe ' respondent is a New York corporation,having its principaloffice and place of business in County of Kings,State of New York.There it cuts,paints, and assembles raw materials,including steelstampings,iron castings,celluloid,rubber,mats, paints,glass, andlumber, in order to produce bathroom and other scales,refrigerators,and store fixtures.Such products are then packed and distributed.Approximately 33 per cent of the raw materials used by the respond-ent are purchased outside New York.2Approximately 50 per cent of the respondent's sales are of bath-room sca]Es, approximately 30 per cent are of other types of scales,and approximately 20 per cent are of refrigerators and store fixtures.About 50 per cent of the respondent's scales are sold outside NewYork, in other States and in territories of the United States, the WestIndies, South America,and Europe.The respondent maintains ashowroom in NewYork Cityand has salesmen and sales agentsthroughout the United States. It advertises its products in tradejournals and magazines with a national circulation.The respondent employs approximately 340 persons,of whom about-69 are clerical employees and officials and 271 production employees.3II.THE ORGANIZATIONS INVOLVEDLocal No. 1226 of United Electrical and Radio Workers of Amer-ica, affiliatedwith the Committeefor Industrial Organization, is alabor organization.It is a successor to International Association ofMachinists,Local No. 1550, which was organized in April 1937. Itadmits to membership the respondent's production employees, except-supervisory employees.The Collective Bargaining Committee of the Employees of The-JacobsBros. Co., Inc., is a labor organization admitting to member--ship the respondent's production employees,except supervisory em-ployees.2Board Exhibit No. 28.8Board Exhibit No. 3. DECISIONS AND ORDERS625III.THE UNFAIR LABOR PRACTICESA. Interference, restraint and coercionAbout April 12, 1937, three of the respondent's employees signedapplications for membership in International Association of Machin-ists.They procured signed applications from other employees of therespondent, and thereafter Local No. 1550 of International Associa-tion of Machinists was formed.On April 2$, 1937, Local No. 1550became affiliatedwith United Electrical and Radio Workers of Amer-ica.Local No. 1226 received its charteron June15, 1937.4On April 29, 1937, Seymour Alberts and EdwardBolduc, twoUnion employees,and Arno Huste,a nonunionemployee,werefound by Max Klein,the respondent's production manager, in a wash-room in the respondent's plant discussing unionactivities.Kleinordered Alberts and Bolduc to come with him to the office of DavidS.Hammerman, the respondent's secretary and in charge of per-sonnel.At the hearingHammermandenied having done more thanwarn themnot to engage in unionactivity at the plant.Alberts andBolduc testified that he also urged them not to join the Union andtold them that it was "no good", that it had lost several strikes inBrooklyn, and that 300 Brooklyn companies, including the respond-ent,would never recognize the Union.Alberts testified that whenhe and Hammerman were alone in the office the latter urged him onracial grounds to cease his union activity.During that same day a "Special Notice" 5 was posted in the plant.This notice, which was drafted by Hammerman and signed by thepresident, secretary, and production manager of the respondent, readin part as follows : "It has come to my attention that employees havebeen told that unless they sign up with a union they will not be ableto work here . . . No man or -woman must belong to a union to workhere now or any time in the future . . . Anyone who solicits ororganizes during theregularworking hours will be dismissed imme-diately . . ."On that same day Hammerman approached FriedaKavetsky while she was at her work bench.He told her that hehad heard that she was soliciting for a union, that a notice had beenposted prohibiting such action, and that she would be discharged ifshe were found soliciting for the union while she was at work.Stephen Nahaczewski, a stockroom employee, on April 30, 1937,was instructed by William Furst, stockroom foreman andan assistantto the production manager, to observe and report anything Albertsdid or anyone to whom he spoke during the entire day.Nahaczewskiprotested that his regular work did not afford him any excuse to do4 RespondentExhibit Nr 141BpardExhibit No. 7. 626NATIONAL LABOR RELATIONS BOARDso.In order to enable Nahaczewski to watch Alberts without arous-ing suspicion, Furst arranged work that day for him near the inspec-tion department where Alberts worked.At the end of the dayNahaczewski reported that he had watched Alberts, but that the latterhad been unable to speak to any one because of an order which hadrecently been issued in that department which authorized only twoemployees, not including Alberts, to leave the cage in which inspectionwork was performed.When Furst was asked at the hearing why he had ordered Albertswatched, he gave as his reason that he had learned of the washroomincident and that he did not believe Alberts would keep.his promiseto Hammerman not to engage in union activity during working hours.Nahaczewski testified that Furst then ordered him to attend aUnion meeting that evening and to report on what Alberts and otherUnion employees said there.,Nahaczewski followed Furst's instruc-tions and the next morning reported to him concerning the meeting.Some two weeks later, about the time the original charge was filed,Furst encountered Nahaczewski in the plant and told him that he hadtalked with the respondent's president concerning his activities andghat if the matter were brought up at a hearing of the Board, Furstintended to deny having issued any instructions, such as are hereindescribed, and that Nahaczewski should do. likewise and testify thathe went to the meeting on his own initiative.At the hearing Furstadmitted ordering Nahaczewski to watch Alberts at work, but deniedhaving ordered, Nahaczewski to report to him concerning the Unionmeeting.He stated that, although he believed Nahaczewski to betrustworthy, he wished to impress upon him the necessity for tellingthe truth.Furst denied having instructed him to commit perjury.Frieda Kavetsky also testified that she had seen Klein, the produc-tionmanager, and the respondent's president hiding behind pillarsand boxes watching her, and that John Norey, her foreman, told hershe was being constantly watched.On May 5, 1937, "A Message to Employees" 6 was posted on therespondent's bulletin boards stating that employees were beingthreatened that if they wished to continue to work they must join aunion.The notice further said, "The Company will go to the limitfinancially or otherwise to see that employees who want to workare able to do so.At no time will anyone have to pay dues to workhere."At the same time that this notice was posted, the respondent wasconducting an intensive campaign to induce its employees to signindividual contracts of employment with it.This campaign will bediscussed subsequently.But if the notice is considered together withthe campaign, it is apparent that it was intended by the respondentUBoard Exhibit No. 8. DECISIONS AND ORDERS627to have and did have the effect of advising the employees that therespondent was opposed to the Union, and that the employees shouldsave their money by avoiding the payment of dues to an outside unionand should maintain a relationship with the respondent unaffectedby an outside organization.On June 9, 1937, Furst asked Nahaczewski if he was a Union mem-ber and added that if he learned that he was "the porter needed agood helper".Nahaczewski interpreted this as an intimation thathe would be assigned to less desirable work if Furst learned of hisUnion membership. Jean Krawiec also testified that Norey, her fore-man, asked her if she knew anything about the Union.After therespondent's employees went out on a strike, which will be describedbelow, officials of the respondent also approached Catherine Ryan,Ike Tarashinsky, and other employees directly and urged them toreturn to work.About July 23, 1937, Hammerman prepared a letter 7 bearing thatdate and addressed to the Board's Regional Director.The letter wasnever sent.The letter stated that its signers were employees of therespondent who desired to retract the incorrect statements they hadbeen prevailed upon to make, that they were satisfied with their work-ing conditions and wished to withdraw their charges, and it repudi-ated any charge claimed to have been filed on their behalf.Ham-merman and the respondent's vice president invited employees, in-cluding some who were requesting reinstatement, to sign this letter.Twenty-seven of the 29 names signed to the letter are those of em-ployees who had previously signed Union application cards.Atleast one of the employees reinstated, Catherine Ryan, refused to signthis letter, stating that she was not satisfied with her workingconditions. -Hammerman's explanation for this letter was that some of theemployees had indicated that they were uneasy because they hadsigned a petition 8 requesting the Board to declare void the individualcontracts, and that Hammerman, accordingly, had prepared thisletter as an accommodation to them.The respondent's officials pursued a course of coercion, intimida-tion, and interference clearly intended to discourage and restrain itsemployees from affiliation with an outside union.By direction andindirection the respondent pressed its employees either not to jointhe Union or to renounce their membership in it. The respondent'scoercion and intimidation included direct and indirect criticismsof any outside union in notices and letters, conversations with in-dividual employees and groups of employees by its officials andsupervisory employees, espionage practiced upon employees and sur-7Board Exhibit No 37.8 Board Exhibit No. 26. 628NATIONAL LABOR RELATIONS BOARDveillance of their union activities, and threats of demotion or dis-charge to employees if they did not cease their union activities.We find that the respondent has interfered with, restrained, anc&"coerced its employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purpose of collective bargaining or othermutual aid or protection.B. Domination of and interference with the Committee; the signingof the individual contractsOn the morning of April 29, 1937, Hammerman called the re-spondent's foremen to a meeting in the president's office and quotedfrom a newspaper article ° by the Regional Director discussing therights of employers and employees under the Act.Hammerman tes-tified that he instructed the foremen that they should say nothing tothe employees about joining or not joining any union, and that therespondent, under the Act, was compelled to bargain collectivelywith any one representing a majority of its employees.,He furtherinstructed the foremen that the employees had no right to organizefor a union in the plant during working hours and ordered them toreport to him any employee doing so.Hammerman afterwardsconducted a similar meeting for the assistant foremen.Later that day the employees in several of the departments of theplant held meetings upon the instruction of their respective fore-men.Alberts testified that Harry Pappas, his foreman, said to himthat day, "I hate like hell to do this, Seymour, but we have beentold at the foremen's meeting to get you fellows to elect your ownrepresentatives for collective bargaining."In substantially the same language Pappas issued instructions toWilliam Kirschner, an employee in the inspection department, andthe same general procedure was followed in other departments.For example, Anthony Urevich, a foreman of the machine depart-ment, told Stephen Ciecura to call together his fellow employees inthe department and tell them to elect a representative to act as thebargaining representative of such employees.Dan Leonardi, aninspector in the assembly department, called together the employeesin that department and told them that they should select representa-tives to represent them in collective bargaining with the respondent.The various departmental meetings which were held, some on April29, 1937, and some on the next day, were informal in character. Insome instances the foremen stood by and watched the meeting; inothers they played a, more active part in the selection of representa-e Respondent Exhibit No 18 DECISIONS AND ORDERS629tives.For example, Norey, a foreman in the drum department,pointed out one individual, Elizabeth Vogel, and asked her fellowemployees if she would be satisfactory to serve as their representative.No objection was heard to her appointment and thereafter she actedas a representative of her department. In no case does it appearfrom the record that an election by secret ballot or formal vote wasconducted in any department for the election of such representatives.So far as the record discloses, the expression of choice was limitedto consent to -the representatives proposed.Although Hammermanordered that any employee organizing for a union be reported tohim, it does not appear that any report of these departmental meet-ings was made..On the afternoon of April 29, 1937, approximately ten represent-atives from the fifth-floor departments went to Hammerman'soffice.Hammerman testified that, after an informal discussion oftheir demands,10 he told them that he could not recognize them asrepresentatives of their departments without written proof of theirdesignation by their fellow employees.When the representativesappeared uncertain as to what type of written designation wouldsatisfy his requirements, Hammerman volunteered to prepare it forthem.He subsequently did so and presented it to the departmentalrepresentatives at their meeting the next day.The following morning, April 30, 1937, Hammerman telephonedthe foremen to instruct the representatives in their respective depart-ments to come to the vice president's office at 11 o'clock.Klein,Furst, and Hammerman attended this meeting on behalf of the re-spondent.Hammerman informed the departmental representativesthat they had been selected for the purposes of collective bargainingand that each representative should, in consultation with his fellowemployees, draw up the demands of his department for presentationat a meeting to be held that afternoon.Before the representativesleft they were requested to sign the proof of their designation asrepresentatives, in. the form of the petition,h1 previously described,which had been prepared by Hammerman.After it had been signed by the representatives present, the petitionwas given to Louis Brunnings, representative from the receivingroom for circulation among the employees.Brunnings was accom-panied to his department by Furst and in the presence of Furst, Brun-nings requested his fellow employees to sign.Thereafter Furst ac-companied Brunnings to the next department, where Brunnings gavethe petition to its representative and then withdrew.This samemethod was employed for the circulation of the petition throughout10RespondentExhibit No 9 A.11RespondentExhibit No 2. 63ONATIONAL LABOR RELATIONS BOARDthe plant: after the petition had been circulated in one departmentFurst conducted its representative to the representative of the nextdepartment, who then received the petition and under Furst's obser-vation circulated the petition there.This procedure was fruitful ofsignatures, for when the petition was returned to Hammerman thatafternoon it had been signed by 212 employees, in addition to therepresentatives.During the early part of the afternoon the employees of the variousdepartments informally discussed with their representatives the de-mands to be presented.The foremen observed these meetings, butdid not report any of them as union activities, although they weretaking place in the plant during working hours. This attitude of therespondent toward the departmental meetings contrasts, as we havesaid above, with its attitude toward the Union activies of its em-ployees.Its officials warned the employees not to solicit for theUnion in the plant during working hours, and spied upon them to,see that its warning was observed, while at the same time it was per-mitting meetings on company time and property called for the pur-pose of organizing the Committee. In the course of the afternoon,the representatives were told to come to a meeting with the respond-,ent's officials at 4: 30 p. in.At the meeting the representatives submitted the demands of theirdepartments in writing.12The officials of the respondent read themover and described them as "fantastic", "outlandish", and "incon-Hammerman stated, "We might just as well go out of'business if we consider meeting these demands."The officials thenvoluntarily withdrew from the meeting in order to permit the repre-sentatives, to discuss and revise the demands.About 7 o'clock theofficials were requested to return and Kirschner informed them thatthe representatives had agreed on only one demand : in order to obtainsecurity for their jobs they wished the respondent to submit all dis-charges for the approval of an employee committee.Hammermanstated that the respondent would not relinquish its right to hire and-discharge employees and refused the request.He stated that therespondent would present its proposal to the employees in the near-future.On May 3, 1937, the next working day, the representatives again-met with Hammerman and other officials of the respondent.Ham-merman started the meeting by announcing that the respondent wouldnever relinquish its right to hire and discharge, and that the respond-ent had prepared for their signature a contract embodying its pro-posals.13No copies of the contract were given to the representatives,'=Respondent Exhibit Nos 3, 913, 9C,9D, 10A,10B, 20,21, 22,23, 24, 25, and 2613Respondent Exhibit No. 7. DECISIONS AND ORDERS631but Hammerman read the terms to them and at the close of discus-sion 25 of the representatives signed.At least two representatives,Alberts and Kirschner,refused tosign.Alberts asked the respondent'spresident if this was not ayellow-dog contract.Kirschner testified that when he offered todiscuss the contract with his fellow employees,Klein said that hewould do the explaining of the contract to the inspection department.This contract is of the same general character as that first con-sidered by us inMatter of AtlasBag and BurlapCompany,Inc.,andMilton Rosenberg,Organizer,BurlapfCotton Bag Workers LocalUnion No. 0469, affiliatedwith United Textile Workers Union'14muchof the language of the two contracts being identical.Briefly summarized,the employees renouncetheir rightto strikeuntilMay 1, 1941;substantial increases over the existing wage scaleare given;minimum wages and maximum hours effective until May1, 1938,time and one-half for overtime,and vacations are established;a procedure for annual wage revision is set forth;the respondentagrees not to lock out employees,but retainsthe rightto dischargethem for any reason.The contract also provides that the employeesare permitted to join or refrain from joining any union,but shall not,have the right to demand a closed shop or a signed agreement by therespondent with any union.The contract is directly between the respondent and the individual,employee, and under it the Committee,as such, has no rights orduties.In fact, so far as the record shows,it ceased to functionafter the representatives had signed the contract.This contract was prepared by Hammerman who testified thathe had for some time beencollectingdata and information con-cerning theAct.Therespondent is a member of the BrooklynChamber of Commerce,and Hammerman consulted L. L. Balleisen,industrial secretary of the Chamber,at frequent intervals concern-ing some of the respondent's labor problems.He examined copiesof similar types of contracts on file in Balleisen'sofficeand dis-cussed with Balleisen the type of contract to be used by the respond-ent.Balleisen testified that the contract embodied what he char-acterized as the "Balleisen theory".One of the elements of this-theory is that it is beneficial to have the employer go to its employeesand work out arrangements with them before an outside union ororganizer"gets in"to them.'5As we said in theAtlas Bagdecision,"Despite the lip-servicerendered by the terms of the contract to the right of an employee to241 N.L. R. B. 292.15The Balleisen system of organizing company-dominated unions is described and dis-cussed in theAtlas Bagcase;Matter of Metropolitan Engineering Corporation,4 N L.R B 542;Matter of Hopwood Retanning Company, Inc, 4N. L. R B 922; andMatterof Cating Rope Works, Inc., 4 N.L. R B 1100.80535-38-41 632NATIONAL LABOR RELATIONS BOARDjoin any union of his own choosing, the agreement deprives eachemployee subscriber of the fundamental rights inherent in unionaffiliation and activity-the right to union recognition, which meansthe right to collective bargaining, the right to concerted activities formutual aid or protection, which is guaranteed to employees in Sec-tion 7 of the . . . Act, and the right to protest against the em-ployer's exercise of his most powerful anti-union weapon, dischargefor union affiliation or activity.It would be hard to devise a morepatently anti-union or `yellow dog' contract, or one more discourag-ing to membership in a labor organization."When the individual contracts were circulated, the respondent'sofficials stated that the benefits of these contracts, in the form ofhigher wages, shorter hours, overtime pay, and vacations, werelimited to those employees who signed the contracts. In return forsuch benefits, the signers agreed to relinquish the right to strike,thereby renouncing any effective protest for any unfair labor prac-tice by the respondent and the right to demand a closed shop or asigned agreement with any union.They also agreed to accept aprocedure not necessarily involving the Union in the settlement oflabor disputes.The burdens of these contracts, in removing certainconditions of employment beyond the field of possible collective bar-gaining during the life of these contracts, were such that no practicalfield of activity remained to the Union.On May 3, 4, and 5, 1937, Hammerman, Furst, Klein, and otherofficials of the respondent circulated individual contracts among theemployees and urged them to sign.With the exception of a slightvariation in the contracts signed by the employees in the inspectionand register departments," these individual contracts are identicalwith the contract signed by the Committee.The representativeshad no part in the signing of these contracts, except to stand nearthe respondent's officials while they were in the particular repre-sentative's department.The method of securing signatures in the machine departmentis illustrative of the manner in which these agreements were exe-cuted and the opportunity given the employees to consider the re-spondent's proposals.Ciecura, the representative in the machine de-partment, testified that the employees were brought by officials ofthe respondent into a tool crib, approximately ten by twenty feet insize.Two officials,Weiss and Klein, took their stand at the singleentrance to the tool crib ; so anyone leaving it was required to passby them.Klein then read a condensed explanation of the contract.17After asking if there were any questions, he requested the employeesto come forward and sign the contract, although they had not yet19Board Exhibit Nos 4 and 16, respectively."Board Exhibit No. 6. DECISIONS AND ORDERS633had an opportunity even to read it, much less discuss it with theirrepresentatives and each other.No employee came forward.Kleinrepeated his request, saying, "It won't bite you." Finally thebrother-in-law of the department foreman came forward, signed, andleft the crib.All the machine department employees did likewise,,including Ciecura.The procedure for procuring signatures to the contracts appearsto have been substantially the same in all the departments.Officialsof the respondent appeared in the various departments with copiesof the contracts and had the departmental representative stand be-side them.When the employees had been called together, the ex-planation of the contract, but not the contract itself, was read to theemployees so assembled.They were told they were not required tosign the contract, but that only those employees who did sign wouldreceive the benefits provided in the contract.Some employees askedquestions concerning clauses in the contracts, and, according to Ham-merman's testimony, approximately 30 or 40 employees retainedtheir copies of the contracts and signed them later.The employees who did sign the contract received a copy of the.explanation of the contract and approximately two days later a copyof the contract signed by officials of the respondent.,"'The effective-ness of the procedure adopted by the respondent can be judged byHammerman's testimony that approximately 211 employees signedthe contracts on May 3, 1937. In the course of the next few days thetotal number was brought up to about 250 signatures. Thereafternotice 19 was posted at various locations in the plant summarizing thechanges in wages and hours and the vacation provisions of the^contract.The actions of the respondent's agents, both officials and supervisoryemployees, in advising the employees to elect representatives, pre-pare demands, and meet with the management, initiated the organi-zation of the plan of representation.The respondent prepared theauthorization for the representatives, directed the time and methodof the circulation among the employees, directed and assisted its cir-culation and the, procurement of the employees' signatures, and se-cured its return.The respondent summoned the representatives tomeetings with its officials, described their powers and duties, orderedthem to present demands, and dismissed their meetings.Upon the basis of the foregoing facts, we find that the respondent,IsBoard Exhibit No. 29, a copy of Board Exhibit No 5, is an example of the contractssigned by the employeesBoard Exhibit No. 35, also a copy of Board Exhibit No 5,is an example of the contracts signed by officials of the respondent.The respondent haspossession of the signed individual contracts, copies of Board Exhibit No. 29, and also.of Respondent Exhibit No 7, the contract signed by the Committee, but which is notsigned by officials of the respondent.There is apparently no copy of any of such con-tracts signed by both the respondent and the employees individually or collectively."Respondent Exhibit No. 27. 634NATIONAL LABOR RELATIONS BOARDby its officers and agents, on April 29 and 30, 1937, sponsored anddominated the formation of the Committee, and thereafter dominatedits administration, and contributed support to it.Upon that basis,we further find that the limitations on Union activity imposed by thecontracts interfered with, restrained, and coerced the respondent'semployees in the exercise of their rights to self-organization and col-1•Ctive bargaining.C. The discharge and lay-offs1.Discharge of Anne Banavich and Jean SaltisOn June 14, 1937, Anne Banavich and Jean Saltis paused on theirreturn from luncheon to their posts of duty on the assembly line,while Miss Saltis asked Miss Banavich for a piece of candy.At thatmoment their assistant foreman, John Hoglund, came up to themsaying, "Break it up", and followed Miss Saltis back to her post.While Miss Banavich was returning to her post, August Hohne, theforeman, said to her, "Anne, don't you know your lunch hour isover?"The lunch hour ended at 12: 30 p. m.Miss Banavich testi-fied that the clock registered 12: 33 p. m. when she began work again.Approximately one hour after this incident occurred, Hohne tele-phoned Hammerman to ask him to come to the assembly-line floorand, when he arrived, described the incident to him. Shortly beforethe close of work on that day, Hammerman summoned the two girlsto his office and discharged them.On the stand, Hohne estimated that the two girls, who, claimedthey were aproximately three to five minutes late, had been approxi-mately seven minutes late in returning to work.He also testifiedthat it was his practice to allow a three-minute grace period at theend of the lunch hour, that if a person was regularly late to work hewould successively warn him to be more prompt, reprimand him, andthen discipline him by laying him off for a half-day, thereby dockinghis wages, and that if an employee still persisted in being late, hiscase was reported to Hammerman.Hohne and the girls testifiedthat they had never been warned by him for tardiness, and also testi-fied that no complaints had ever been registered against them forunsatisfactory or inefficient work.Hohne thus violated the regularpractice in regard to tardiness.He stated that he was surprised whenHammerman discharged the two girls.Miss Banavich had beenemployed by the respondent for about one year and two months atthe time of her discharge.Miss Saltis had been employed, approxi-mately one year at the time of her discharge.Miss Banavich testified that she handled 96 scales per hour on thebelt,which required her to pass three scales approximately everytwo minutes.She further testified that when she went to luncheon DECISIONS AND ORDERS635there was only one scale at her post and when she returned to workonly one additional scale had arrived there.This testimony is un-controverted:This fact strongly indicates that she was not morethan three minutes late, as she claimed.Both girls were members of the Union.Miss Banavich had beenappointed a shop steward for the Union approximately three weeksprior to this incident and given the responsibility of contacting thegirls on her floor. She had not formally joined the Union at thetime of her appointment for fear that she would lose her job.MissSaltis had joined the Union shortly before the appointment of MissBanavich as shop steward.The unusual measures taken by both Hammerman and Hohne areso extraordinary under the circumstances as to satisfy us that thedischarge of these two girls was not for any alleged tardiness or in-subordination, but was intended to frighten the Union employees andpersuade them that their only security lay in abandoning the Unionand agreeing to whatever proposals the respondent advanced.Upon the basis of the foregoing facts we therefore find that therespondent discharged Anne Banavich and Jean Saltis on June 14,1937, and thereby discriminated against them with respect to hire,and tenure of- employment, in order to discourage membership inthe Union.2.The temporary lay-off of 72 employeesThe complaint alleges that on June 15, 1937, the respondent laidoff approximately 100 employees for the purpose of discouragingmembership in the Union.The respondent's answer admits that onor about June 16, 1937, it temporarily laid off 72 employees for fourdays.20Although the method and time of notification of the lay-offvaried, there is general agreement that the employees were informedon June 15, 1937, by various officials and employees that a temporaryfour-day lay-off had been ordered for the purposes of making somephysical rearrangement of the plant and because of a decline inbusiness.In support of this latter contention the respondent stated that itsbusy season extends approximately from September to March andthat the slow season extends approximately from June to August. Inaddition officials of the respondent testified that because of largeanticipated orders the number of employees had not been reduced asusual ; such orders and other anticipated orders failed to materializeand the respondent was.therefore compelled to reduce its productionbecause of lack of storage space and in order to avoid piling up anexcessive inventory.x Respondent Exhibit No 15 lists the,navies of 72 employees so tlaid off. ,636NATIONAL LABOR RELATIONS BOARDThe number of lay-offs on June 15, 1937, is large in comparison withthose of previous years.21The business reasons for such lay-offs arenot entirely substantiated by the stipulation entered into betweencounsel 22 concerning the production of units before, during, and afterthe lay-offs.Klein testified that the average production per monthwas approximately 30,000 units and that the respondent had in stockapproximately that same number of units at the time of the lay-offs.Nevertheless, the alleged basis for the reduction in production doesnot appear completely unsubstantiated, and there is not sufficient evi-,dence in the record to controvert the evidence that a seasonal declinein business is customary during the period including June 15, 1937.Two hundred and five of the respondent's 271 production employeesare members of the Union; 62 of the 72 employees, who were tem-porarily laid off, are members of the Union.A comparison of theproportion of Union employees employed by the respondent with theproportion of Union employees laid off shows that only a slightlylarger number of Union employees were laid off than might have beenexpected, if the lay-offs were based on Union membership.The lackof evidence serving to connect the lay-off of the 72 employees with acampaign against the Union leads us to conclude that the lay-offs werenot intended to discriminate against Union members in order to dis-'courage membership therein.We will, therefore, dismiss that part ofthe complaint.3.The discharge of 13 employeesThe complaint further alleges that the respondent discharged 13employees named in a schedule attached thereto.We have alreadydiscussed the cases of Anne Banavich and Jean Saltis and the dis-missal of the complaint in so far as it concerns the discharge of AnnSharko.There remains for our consideration the discharge of ten otheremployees.It was stipulated that the remaining ten employees weretold on June 15, 1937, that they were laid off indefinitely, but wouldbe notified when to return to work and that none of them had beenso notified.There is some testimony by two of these employees thatthey had not completed the work they were engaged in at the timeof the lay-off.The respondent takes the position that the samebusiness considerations, previously referred to in regard to the tem-porary lay-off of the 72 employees, are applicable here, and there islittle evidence to rebut this contention.We conclude that it has not81Board ExhibitNo. 34,a tabulation of lay-offsby weeks forthe months of March toJuly, inclusive,for the years1933 to1937, inclusive,shows substantial lay-offs in variousweeks in themonths of June andJulyin previous years, but none as drastic as that ofJune 15, 1937.Itwas stipulated that the production of units during the monthsof April to August,1937, inclusive,was approximately as follows:April : 41,750units ; May:22,750 units ;June : 35,000units ; July:24,000 units ; and August:33,500 units. DECISIONS AND ORDERS637beenestablished that the lay-off of the ten employees was made forthe purpose of discouraging Union membership or discriminatingagainstUnion employees.Accordingly,' we will dismiss the com-plaint in so far as it concernstheir lay-off.D. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that all of the respondent's production em-ployees, excluding office workers, draftsmen, salesmen, truck drivers,and those engaged in supervisory duties, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the Act. This allegation is uncontroverted, and thereis ample evidence to support it.The production employees are divided into departments, several ofwhich are located on each floor.Each department is under the super-vision of a foreman who, in turn, is supervised by Klein, the produc-tion manager.Although the several departments have separate func-tions, the production of the respondent is so integrated that productsof the respondent are often passed through several departments in thecourse of production.The work of certain departments, such as that.of the inspection department, requires their employees to pass through_tout the respondent's factory in the performance of their duties.There is no considerable difference in the degree of skill or train-ing required for work in a particular department.The general wagescale is substantially the same throughout the factory.The produc-tion employees are paid on an hourly or daily basis; the foremen andoffice workers are paid on a weekly basis.We find, therefore, that all the production employees of The JacobsBros. Co., Inc., excluding office workers, draftsmen, salesmen, truck-drivers, and those engaged in supervisory duties, constitute a unitappropriate for the purposes of collective bargaining and that sucha unit insures to the employees the full benefit of their right to collec-tive bargaining and otherwise effectuates the policies of the Act.'2.Representation by the Union of a majority in the appropriate unitThe factory pay roll for the week ending June 16, 1937,23 lists 271employees in the appropriate unit, and a "Departmental Schedule as.of June 9th, 1937" 24 prepared by the respondent lists a total of 268employees in the appropriate unit.We shall adopt the factory payroll as containing the correct number of employees in the appropriateunit as of June 16, 1937.A comparison of the names on the pay rollwith cards authorizing the Union to represent the signers for the pur-23Board Exhibit No. 3.21Board Exhibit No. 17. 638NATIONAL LABOR RELATIONS BOARDposes of collective bargaining and introduced into evidence disclosesthe signatures of 137 employees on the cards dated on or before June15, 1937; of 34 employees on cards dated June 16, 1937; of 14 em-ployees on cards dated after June 16, 1937; and of 20 employees onundated cards. It thus appears that on June 15, 1937, at least 137of the 271 employees in the appropriate unit had designated theUnion as their collective bargaining representative and that on thatdate the Union had been designated by a majority of the employeesin such unit.The respondent at various stages of the proceeding has objectedto the introduction of the Union's cards into evidence on the groundthat they have not been properly identified. Comparison of the signa-tures on these cards and on a petition 25 dated June 28, 1937, signedby 155 persons as employees of the respondent, discloses 142 signatureson the petition identical with signatures on the cards and no discrep-ancies between signatures purporting to be of the same person.The respondent contented itself merely with alleging the lack ofidentification of the signatures on the exhibit.It introduced nodefinite proof that the signatures were not those of the persons theypurport to be.The respondent had in its possession and under itscontrol all the data necessary to substantiate its objection to theexhibit, but made no effort to do so.Under such circumstances, we are satisfied, upon the basis of thecomparison described above, that the signatures are authentic, andwe find that on June 15, 1937, and at all times thereafter, the Unionwas the duly designated representative of a majority of the employeesin the appropriate unit.By virtue of Section 9 (a) of the Act, itwas, therefore, the exclusive representative of all of the employees insuch unit for the purposes of collective bargaining in respect to ratesofpay,wages, hours of employment, or other conditions ofemployment.3.The strike and the refusal to bargain collectivelyThe lay-offs and discharges previously described were discussed ata Union meeting on June 15,1937.The employees present voted notto return to work until the respondent explained the reason for thelay-offs.They also elected a negotiating committee to discuss withthe respondent the lay-offs and certain demands.As a result of thisdecision only a small number of nonunion employees went to workthe next day.On the morning of June 16, 1937,Charles Rivers, a Union organizer,telephonedHammerman requesting an appointment to discuss therefusal to return to work and other Union matters. That afternoon25Board Exhibit No. 26. DECISIONSAND ORDERS.639Rivers and the Union negotiating committee had a conference inHammerman's office with some of the respondent's officials.Riverstestified that, after showing his credentials 26 as a Union official, heoffered toprove that the Union had been designated by a majority ofthe respondent's production employees as their exclusive bargainingrepresentative.Hammerman denied that Rivers offered such proofand testifiedthatwhen proof of majority was requested,Riverspointed to the employees standing across the street and said that theywere his proof.It is not disputed,however, that Rivers in the courseof the discussion presented Hammerman with certain demands 27 oftheUnion in regard to working conditions.The respondent re-quested time to consider the demands,and it was agreed that therespondent would reply the next afternoon.Witnesses,who are mem-bers of the Union, testified that the respondent promised to reply by2 p. in. on June 17; Hammerman claims that no specific hour in theafternoon of June 17 was agreed upon.Pending an answer by therespondent, the Union agreed that it would not picket the plant ifthe respondent employed no strikebreakers.On June 17,when no reply from the respondent had been receivedby 2 p. in., Rivers telephoned the respondent's plant and thoughthe spoke to Hammerman. The latter testified that he was out oftown and did not return to his office until approximately 4 p. in.The unidentified person with whom Rivers spoke purported tospeak for the respondent,but limited himself to stating that he didnot care to make any comments on the situation.He did not ask formore timeto consider the Union's demands or agree to communicatewith the Union later, and gave no answer except that the respondentwas not in any mood to discuss the terms of the contract proposed bythe Union.Shortly after this telephone conversation pickets werethrown around the respondent'splant.The strike continued untilabout July 22, 1937, when the picket line was withdrawn and manyof the strikers applied for reinstatement.Frank Scheiner,attorney for the Union,testified that later in themonth of June he talked by telephone to Mr. Siegel, of Kotzen,Mann & Siegel, counsel for the respondent in this proceeding.Scheiner asked if the respondent would enter into negotiations withtheUnion to settle the strike and for the purposes of collectivebargaining.Scheiner testified that Siegel said that the respondentwould not.This testimony is uncontroverted.On June 25,1937, the respondent mailed a letter 28 to its strikingemployees, giving four reasons why the respondent had decidedit could and would not sign any contract with a union or operate21 BoardExhibit No. 27.27 Board Exhibit No. 12.28Board Exhibit No 9 640NATIONAL LABOR RELATIONS BOARDits plant under a closed shop, as follows: (1) the Union has openlyadvised the respondent's employees to break their individual contracts-with the respondent; (2) a closed shop eventually leads to the check-offwhether or not the employee desires it; (3) employees then.working are threatened with loss of their jobs; and (4) the re-spondent would be requested to break its individual contracts, whichthe respondent did not intend to do.In view of Hammerman's testimony that he did not speak to.Rivers on June 17, 1937, we are not satisfied that the telephoneconversation Rivers had with the unknown person whom he believedto be Hammerman constitutes a refusal to bargain collectively.Weare, on the other hand, in no doubt that Siegel's reply to Scheiner's-request later in June and the respondent's letter of June 25, 1937,clearly constitute a refusal to bargain collectively.We find thatthe respondent has refused to bargain collectively with the Union as-the exclusive representative of the respondent's employees in theappropriate unit in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,.occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, andhave led and tend to lead to labor disputes burdening and obstructing-commerce and the free flow of commerce.THE REMEDYWe have found that the respondent dominated and interfered withthe formation and administration of the Committee and contributedsupport thereto.In order to remedy this unlawful conduct in this,case, the respondent must withdraw all recognition from the Com-mittee as an organization representative of the respondent's employeesfor the purposes of dealing with the respondent concerning wages,.rates of pay, hours of employment, and other conditions of employ-ment.We will, therefore, order the immediate disestablishment of'the Committee as such representative.We have previously found that the limitations on Union activityimposed by the contracts interfered with, restrained, and coerced therespondent's employees in the exercise of their rights to self-organiza-tion and collective bargaining.The terms imposing such limitations,are necessarily void as contrary to the provisions of the Act.The contracts as a whole are void on other grounds, namely the-character of the instrumentality through which they purported to benegotiated and the means by which the signatures of employees were DECISIONS AND ORDERS641obtained.As we have found, the Committee was under the domina-tion of the respondent and was therefore not a proper bargainingrepresentative for its employees.As we have also found, the signa-tures to the contracts were procured by coercion and intimidation.Since Anne Banavich and Jean Saltis were dismissed as the resultof unfair labor practices, we shall order their reinstatement to theirformer positions with the back pay they would normally have earned,less any amounts earned by either of them respectively in themeantime.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire-record in this proceeding, the Board makes the following con-clusions of law :1.United Electrical and Radio Workers of America, Local No.1226, is a labor organization within the meaning of Section 2 (51of the Act.2.The Collective Bargaining Committee of the Employees ofThe Jacobs Bros. Co., Inc., is a labor organization within the meaningof Section 2 (5) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The respondent, by dominating and interfering with the forma-tion and administration. of the Collective Bargaining Committee ofthe Employees of The Jacobs Bros..Co., Inc., has engaged in and isengaging in unfair labor practices, within the meaning of Section8 (2) of the Act.5.The respondent, by discriminating against Anne Banavich andJean Saltis in regard to their hire and the tenure of their employ-ment and thereby discouraging membership in United Electricaland Radio Workers of America, has engaged in and is engaging inunfair labor practice within the meaning of Section 8 (3) of the Act.6.All the respondent's production employees, excluding officeworkers, draftsmen, salesmen, truck drivers, and those engaged in asupervisory capacity, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.7.United Electrical and Radio Workers of America was on June15, 1937, and at all times thereafter has been, the exclusive repre-sentative of all the employees in such unit, for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.8.By refusing to bargain collectively with United Electrical andRadio Workers of America, Local No. 1226, as the exclusive repre- 642NATIONAL LABOR RELATIONS BOARDsentative of its employees in an appropriate unit, the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.9.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,The Jacobs Bros. Co., Inc., and its agents, successors, and assignsshall :1.Cease and desist from :(a)Discouraging membership in United Electrical and RadioWorkers of America, Local No. 1226, or any other labor organizationof its employees, by discharging or refusing to reinstate any of itsemployees or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition of theiremployment because of their membership in, activity in behalf of, orsympathy toward any such labor organization;(b)Dominating or interfering with the formation or administra-tion of The Collective Bargaining Committee of the Employees ofThe Jacobs Bros. Co., Inc., or any other labor organization of its em-ployees, or contributing financial or other support to any such labororganization ;(c)Either directly or indirectly engaging in any manner of espio-nage or surveillance for the purposes of, or, in any other manner,interfering with, restraining, or coercing its employees in the exer-cise of their rights to self-organization to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, as guar-anteed in Section 7 of the National Labor Relations Act;(d)Giving effect to its contracts with The Collective BargainingCommittee of the Employees of The Jacobs Bros. Co., Inc., and itsindividual contracts of employment with its employees;(e)Refusing to bargain collectively with United Electrical andRadio Workers of America, Local No. 1226, as the exclusive repre-sentative of its production employees, excluding office workers, drafts-men, salesmen, truck drivers, and those engaged in supervisory duties.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from The Collective BargainingCommittee of the Employees of The Jacobs Bros. Co., Inc., as therepresentative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages, DECISIONS AND ORDERS643rates of pay, hours of employment, or conditions of work, and com-pletely disestablish The Collective Bargaining Committee of the Em-ployees of The Jacobs Bros. Co., Inc., as such representative ;(b)Personally inform in writing each of its employees who hasentered into the individual contract of employment, that the obtainingof such contract by the respondent constituted an unfair labor prac-ticewithin the meaning of the National Labor Relations Act, andthat the respondent is therefore obliged to discontinue such contractas a term or condition of employment and to desist from in anymanner enforcing or attempting to enforce such contract ;(c)Offer to Anne Banavich and Jean Saltis -immediate and fullreinstatement to their former positions, without prejudice to theirseniority and other rights and privileges;(d)Make whole Anne Banavich and Jean Saltis for any loss ofpay they have suffered by reason of the respondent's discriminationin regard to hire and tenure of employment, by payment to each ofthem of a sum of money equal to that which each would normally haveearned as wages during the period from the date of such discrimina-tion against each of them to the date of the offer of reinstatement, lessany amount each has earned during that period;-(e)Upon request bargain collectively with United Electrical andRadio Workers of America, Local No. 1226, as the exclusive repre-sentative of its production employees, excluding office workers, drafts-men, salesmen, truck drivers, and those engaged in supervisory duties;(f)Post immediately in a conspicuous place on each floor of therespondent's plant notices stating (1) that the respondent will ceaseand desist as aforesaid; (2) that The Collective Bargaining Com-mittee of the Employees of The Jacobs Bros. Co., Inc., is disestab-lished as the representative of any of its employees for the purposesof dealing with it with respect to grievances, labor disputes, wages,rates of pay, hours of employment or conditions of work, and thatthe respondent will refrain from recognition thereof; (3) that theindividual contracts of employment entered into between the re-spondent and some of its employees are in violation of the NationalLabor Relations Act and that the respondent will no longer offer,solicit, enter into,.continue, enforce, or attempt to enforce such con-tracts with its employees;(g)Maintain such posted notices for a period of at least thirty(30) consecutive days from the date of posting; andd(h)Notify the Regional Director for the Second Region in writ-ing within ten (10) days from the date of this order what steps therespondent has taken to comply herewith.And it is further ordered that the allegations of paragraph 7 ofthe complaint, as amended, except with respect to the discharge ofAnne Banavich and Jean Saltis, be, and they hereby are, dismissed.